                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


EDMOND ZAGORSKI,

       Petitioner,
                                                     NO. 3:18-cv-1205
V.                                                   JUDGE TRAUGER

BILL HASLAM, et al,

       Defendants.


                                    ENTRY OF JUDGMENT

       Pursuant to the Order of the Court (Docket Entry No. 17), Judgment is hereby entered as to

Counts I and II of the Complaint.


                                             VICKI KINKADE, ACTING CLERK OF COURT


                                             By:
                                                   Deputy Clerk




     Case 3:18-cv-01205 Document 18 Filed 10/30/18 Page 1 of 1 PageID #: 602
